 
Exhibit 10.29
 
SECOND AMENDMENT AND MODIFICATION
TO LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS
 
THIS SECOND AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS
(the “Amendment”) is made effective as of October _____, 2007 by and among
LASALLE BANK NATIONAL ASSOCIATION (the “Lender”) and ZANETT, INC., a Delaware
corporation (“Zanett”), ZANETT COMMERCIAL SOLUTIONS, INC., a Delaware
corporation (“ZCS”) and PARAGON DYNAMICS, INC., a Delaware corporation
(“Paragon”). (Zanett, ZCS and Paragon are each individually, a “Borrower” and
collectively, the “Borrowers”).
 
BACKGROUND
 
A. Borrowers and Lender have previously entered into a certain Loan and Security
Agreement dated December 21, 2006, as amended by that certain First Amendment
and Modification to Loan and Security Agreement and Other Loan Documents dated
May 31, 2007 (as amended, the “Loan Agreement”), pursuant to which, inter alia,
Lender agreed to extend to Borrowers certain credit facilities subject to the
terms and conditions set forth therein.
 
B. Bruno Guazzoni and Emral Holdings Limited have each previously entered into
Subordination Agreements with Lender both dated December 21, 2007 (as such
agreements may have been and may be amended, individually, a
“Subordination Agreement” and collectively, the “Subordination Agreements”),
pursuant to which, inter alia, Bruno Guazzoni and Emral Holdings Limited each
subordinated their Junior Debt to the Senior Debt (as both such terms are
defined in the applicable Subordination Agreement).
 
C. Borrowers and Lender are entering into this Amendment to amend certain terms
and conditions of the Loan Agreement and the Subordination Agreements.
 
D. Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth for such terms in the Loan Agreement or the Subordination
Agreements, as applicable.
 
NOW, THEREFORE, in consideration of the foregoing premises and intending to be
legally bound hereby, the parties hereto agree as follows:
 
1. Amendments to Loan Agreement.
 
1.1 Definitions.
 
(a) The following definitions set forth in Section 1(a) of the Loan Agreement
shall be amended to read, in each of their entirety, as follows:
 
“Contract Term” shall mean the earlier to occur of (a) December ___, 2007 or (b)
the date of the closing of the ___________ Business Line Sale occurs.
 
“Maximum Revolving Loan Limit” shall mean $6,000,000 as of the date of this
Agreement.
 

--------------------------------------------------------------------------------


(b) The following definition is hereby added to Section 1(a) of the Loan
Agreement in its proper alphabetical order and when used in this Amendment, such
term shall have the following meaning:
 
“__________ Business Line Sale” shall mean any sale of any material portion of
the __________ line of business currently operated by __________.
 
1.2 Interest Rate. Section 4(a) of the Loan Agreement shall be and is hereby
amended to read, in its entirety, as follows:
 
(a) Interest Rate. Subject to the terms and conditions set forth below, all
Revolving Loans shall bear interest at the per annum rate of interest set forth
in subsections (i) and (ii) below:
 
(i) The Prime Rate in effect from time to time plus ___________ percent (____%)
per annum, payable on the first Business Day of each month in arrears. Said rate
of interest shall increase or decrease by an amount equal to each increase or
decrease in the Prime Rate effective on the effective date of each such change
in the Prime Rate.
 
(ii) Upon the occurrence of an Event of Default and during the continuance
thereof, the Loans shall bear interest at the rate of two percent (2.0%) per
annum in excess of the interest rate otherwise payable thereon (the
“Default Rate”), which interest shall be payable on demand. All interest shall
be calculated on the basis of a 360-day year and based on actual principal
amounts outstanding.
 
1.3 No LIBOR Rate Loans. Borrowers are no longer entitled to receive any LIBOR
Rate Loans and Lender shall have no obligation to make or continue any LIBOR
Rate Loans.
 
1.4 Subordinated Debt. Borrowers hereby represent and warrant to Lender that the
following sets forth the outstanding amount and the regularly scheduled
principal and interest payments due with respect to all existing Public
Subordinated Debt:
 
Amount
Mature Date
Interest Payment Dates
Principal Payment Dates
                                                                               

 
 
2

--------------------------------------------------------------------------------


Borrower shall not make any prepayment of any amount due with respect to any
Public Subordinated Debt or make any non-mandatory redemptions or repurchases of
any Public Subordinated Debt.
 
Borrowers hereby represent and warrant to Lender that the following sets forth
the outstanding amount and the regularly scheduled principal and interest
payments due with respect to all existing Private Subordinated Debt:
 
Payee
Amount
Maturity Date
Interest Payments Dates
Principal Payment Dates
                                                                               
                   



 
Notwithstanding anything herein or elsewhere to the contrary, Borrowers shall
not make any payments whatsoever with respect to any principal, interest or
other sums due with respect to any Private Subordinated Debt or make any
redemptions or repurchases of any Private Subordinated Debt.
 
Sections 4.6, 4.7 and 4.8 of the First Amendment and Modification to Loan and
Security Agreement and other Loan Documents dated May 31,2007 are hereby
deleted, since Borrower has agreed not to make any payments on any Private
Subordinated Debt.
 
2. Waiver Regarding Fixed Charge Coverage Ratio. Borrowers have requested and
Lender has agreed to waive as an Event of Default the failure of Borrowers to
comply with the Fixed Charge Coverage Ratio covenant set forth in Section 14(a)
of the Loan Agreement for the 12 month period ending on September 30, 2007. Such
waiver shall be limited to Borrowers’ compliance with Section 14(a) of the Loan
Agreement solely for such period and for no other period and such waiver shall
not be construed to constitute a waiver of Borrowers’ compliance with any other
terms of the Loan Agreement or an agreement to enter into any future waivers
with Borrowers.
 
3. Waiver Regarding Senior Debt Ratio. Borrowers have requested and Lender has
agreed to waive as an Event of Default the failure of Borrowers to comply with
the Senior Debt Ratio covenant set forth in Section 14(b) of the Loan Agreement
for the following periods: (i) for the 9 month period ending on June 30, 2007
and (ii) for the 12 month period ending on September 30, 2007. Such waiver shall
be limited to Borrowers’ compliance with Section 14(b) of the Loan Agreement
solely for such periods and for no other period and such waiver shall not be
construed to constitute a waiver of Borrowers’ compliance with any other terms
of the Loan Agreement or an agreement to enter into any future waivers with
Borrowers.
 
3

--------------------------------------------------------------------------------


4. Waiver of EBITDA Covenant. Borrowers have requested and Lender has agreed to
waive as an Event of Default the failure of Borrowers to comply with the
“EBITDA” covenant set forth in Section 14(c) of the Loan Agreement: (a) for the
following individual calendar months: (i) May, 2007, (ii) June, 2007, (iii)
July, 2007, (iv) August, 2007 and (v) September, 2007; and (b) for the aggregate
calendar months of ____________, 2007. Such waiver shall be limited to
Borrowers’ compliance with Section 14(c) of the Loan Agreement solely for such
calendar months and for no other period and such waiver shall not be construed
to constitute a waiver of Borrowers’ compliance with any other terms of the Loan
Agreement or an agreement to enter into any future waivers with Borrowers.
 
5. Cure Period. The thirty (30) day cure period set forth in Section 15(b) of
the Loan Agreement is hereby deleted in its entirety.
 
6. No Payments on Junior Debt. Paragraph (C) of each of the Subordination
Agreements are hereby amended to read, in each of their entirety, as follows:
 
“(C) agrees to instruct Borrower not to pay, and agrees not to accept payment
of, or assert, demand, sue for or seek to enforce against Borrower or any other
person or entity, by setoff or otherwise, all or any portion of the Junior Debt
unless and until Lender has, in writing, notified Creditor that the Senior Debt
has been paid in full, all obligations arising in connection therewith have been
discharged and Lender has no further obligation to make any advances to
Borrower.”
 
7. Amendment Fee. As consideration for Lender to enter into this Amendment,
Borrowers have agreed to pay to Lender an amendment fee equal to $____________
(the “Amendment Fee”). The Amendment Fee is due and payable in full upon
execution of this Amendment. Borrowers agree that the Amendment Fee has been
fully earned by Lender and is non-refundable.
 
8. Termination Fee. Borrowers acknowledge and agree that, as a result of the
financial covenant defaults which are being waived pursuant to this Amendment,
Lender could have terminated the Loan Agreement and been entitled to receive a
Termination Fee equal to $160,000. As an inducement for Lender to grant the
waivers set forth in this Agreement, Borrowers agree that such fee in the amount
of $160,000 shall be deemed fully earned upon execution of this Amendment by
Lender and that such fee is non-refundable and is payable upon the earlier to
occur of: (a) the expiration of the Contract Term, or (b) the occurrence of a
Default or Event of Default, provided that, in the event that Borrowers repay
all Loans and Liabilities owed to Lender on or before November ___, 2007 and the
obligation of Lender to make Advances to Borrowers under the Loan Agreement is
terminated, then such fee shall be reduced from $160,000 to $__________.
 
4

--------------------------------------------------------------------------------


9. __________ Business Line Sale. Borrowers hereby represent, warrant and
covenant to and with Lender as follows:
 
(a) Borrowers have engaged Houlihan Lokey to find potential buyers of the
__________ business line operated by ____________________________.
 
(b) Borrowers authorize Lender to communicate directly with Houlihan Lokey
regarding any and all aspects of the offering for sale and sale of such
__________ business line. Borrowers shall direct and authorize Houlihan Lokey by
a separate letter to discuss such sale with Lender and to share information with
Lender regarding such sale.
 
(c) Borrowers shall provide Lender with weekly written up-dates regarding the
progress of such sale.
 
(d) Borrowers acknowledge and agree that all assets constituting part of or used
or useful in connection with the __________ business line are subject to a
perfected, first priority lien in favor of Lender and that all proceeds from the
__________ Business Line Sale shall be applied first to repay the Loans and
other Liabilities owed to Lender.
 
10. Confirmation of Collateral. Nothing contained herein shall be deemed to be a
compromise, satisfaction, accord and satisfaction, novation or release of any of
the Loan Documents, or any rights or obligations thereunder, or a waiver by
Lender of any of its rights under the Loan Documents or at law or in equity. All
liens, security interests, rights and remedies granted to Lender in Loan
Documents are hereby ratified, confirmed and continued. Borrowers acknowledge
and agree that the term “Loan Documents” as used in the Loan Agreement and any
other documents executed in connection therewith shall include, without
limitation, this Amendment and any and all other documents executed in
connection herewith.
 
11. Challenge to Enforcement. Borrowers acknowledge and agree that they do not
have any defense, set-off, counterclaim or challenge against the payment of any
sums owing under the Loan Documents, or the enforcement of any of the terms or
conditions thereof.
 
12. Representation and Warranties. Borrowers hereby, jointly and severally,
represent and warrant, which representations and warranties shall survive until
all Liabilities are paid and satisfied in full, as follows:
 
12.1 All representations and warranties of Borrowers set forth in the Loan
Documents are true and complete in all material respects as of the date hereof.
 
12.2 Upon the effectiveness of this Amendment, no condition or event exists or
has occurred which would constitute a Default or an Event of Default under the
Loan Agreement or any of the other Loan Documents.
 
12.3 Borrowers have not received any notice of default or event of default from
any other lender, trustee or lessor with respect to any other loan, financing or
lease agreement.
 
5

--------------------------------------------------------------------------------


12.4 The execution and delivery of this Amendment by Borrowers and all documents
and agreements to be executed and delivered pursuant to the terms hereof:
 
(a) has been duly authorized by all requisite corporate action by each Borrower;
 
(b) will not conflict with or result in the breach of or constitute a default
(upon the passage of time, delivery of notice or both) under any Borrower’s
Articles of Incorporation, By-Laws or any applicable statute, law, rule,
regulation or ordinance or any indenture, mortgage, loan or other document or
agreement to which any Borrower is a party or by which any of them is bound or
affected; and
 
(c) will not result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the property or assets of
Borrower, except liens in favor of Lender or as otherwise permitted under the
Loan Documents.
 
13. Conditions. The obligation of Lender to enter into this Amendment is subject
to the following conditions (any of which may be waived by Lender):
 
13.1 Loan Documents. Borrowers and all other required persons and entities will
have executed and delivered to Lender this Amendment and such other documents as
Lender may require.
 
13.2 Other Documents. Such other documents as may be required to be submitted to
Lender by the terms hereof or any of the Loan Documents shall have been
delivered by or on behalf of Borrowers.
 
14. Additional Documents; Further Assurances. Borrowers covenant and agree to
execute and deliver to Lender, or to cause to be executed and delivered to
Lender contemporaneously herewith, at the sole cost and expense of Borrowers,
any and all other documents, agreements, statements, resolutions, certificates,
consents and information as Lender may require in connection with the matters or
actions described herein. Borrowers further covenant and agree to execute and
deliver to Lender or to cause to be executed and delivered at the sole cost and
expense of Borrowers, from time to time, any and all other documents,
agreements, statements, certificates and information as Lender shall reasonably
request to evidence or effect the terms hereof, the Loan Agreement, as amended,
or any of the other Loan Documents, or to enforce or to protect Lender’s
interest in the Collateral. All such documents, agreements, statements,
certificates and information shall be in form and content acceptable to Lender
in its sole discretion.
 
15. Certain Fees, Costs, Expenses and Expenditures. Borrowers will pay all of
the Lender’s expenses in connection with the review, preparation, negotiation,
documentation and closing of this Amendment and the consummation of the
transactions contemplated hereunder, including without limitation, costs and
fees and expenses of counsel retained by Lender and all fees related to filings,
recording of documents and searches, whether or not the transactions
contemplated hereunder are consummated. Nothing contained herein shall limit in
any manner whatsoever Lender’s right to reimbursement under any of the Loan
Documents.
 
6

--------------------------------------------------------------------------------


16. Communications and Notices. All notices, requests and other communications
made or given in connection with this Amendment shall be made in accordance with
the provisions of the Loan Agreement.
 
17. Time of Essence. Time is of the essence of this Amendment.
 
18. No Waiver. Except as otherwise provided herein, nothing contained and no
actions taken by Lender in connection herewith shall constitute nor shall they
be deemed to be a waiver, release or amendment of or to any rights, remedies, or
privileges afforded to Lender under the Loan Documents or under the Uniform
Commercial Code as adopted in the Commonwealth of Pennsylvania. Nothing herein
shall constitute a waiver by Lender of Borrowers’ compliance with the terms of
the Loan Documents, nor shall anything contained herein constitute an agreement
by Lender to enter into any further amendments with Borrowers.
 
19. Inconsistencies. To the extent of any inconsistencies between the terms and
conditions of this Amendment and the terms and conditions of the Loan Documents,
the terms and conditions of this Amendment shall prevail. All terms and
conditions of the Loan Documents not inconsistent herewith shall remain in full
force and effect and are hereby ratified and confirmed by Borrowers.
 
20. Binding Effect. This Amendment and all rights and powers granted hereby will
bind and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.
 
21. Severability. The provisions of this Amendment and all other Loan Documents
are deemed to be severable, and the invalidity or unenforceability of any
provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.
 
22. No Third Party Beneficiaries. The rights and benefits of this Amendment and
the Loan Documents shall not inure to the benefit of any third party.
 
23. Modifications. No modifications of this Amendment or any of the Loan
Documents shall be binding or enforceable unless in writing and signed by or on
behalf of the party against whom enforcement is sought.
 
24. Holidays. If the day provided herein for the payment of any amount or the
taking of any action falls on a Saturday, Sunday or public holiday at the place
for payment or action, then the due date for such payment or action will be the
next succeeding Business Day.
 
25. Law Governing. This Amendment has been made, executed and delivered in the
Commonwealth of Pennsylvania and will be construed in accordance with and
governed by the laws of such Commonwealth, without regard to any rules or
principles regarding conflicts of law or any rule or canon of construction which
interprets agreements against the draftsman.
 
26. Headings. The headings of the Articles, Sections, paragraphs and clauses of
this Amendment are inserted for convenience only and shall not be deemed to
constitute a part of this Amendment.
 
7

--------------------------------------------------------------------------------


27. Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of counterparts, all of which taken together constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Any signature delivered via facsimile shall be deemed an
original signature hereto.
 
28. Waiver of Right to Trial by Jury. BORROWERS AND LENDER WAIVE ANY RIGHT TO
TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER
THIS AMENDMENT, (b) ARISING UNDER ANY OF THE OTHER LOAN DOCUMENTS OR (c) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF BORROWERS OR
LENDER WITH RESPECT TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWERS AND LENDER AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF BORROWERS AND LENDER TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
EACH BORROWER ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL REGARDING THIS SECTION, THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND
EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS
SECTION.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
8

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment,
intending to be legally bound hereby, effective as of the date first written
above.
 

 
BORROWERS:
 
ZANETT, INC.
 
By:__________________________________
Name:________________________________
Title:_________________________________
 
 
ZANETT COMMERCIAL SOLUTIONS, INC.
 
By:__________________________________
Name:________________________________
Title:_________________________________
 
 
PARAGON DYNAMICS, INC.
 
By:__________________________________
Name:________________________________
Title:_________________________________
 
 
LENDER:
 
LASALLE BANK NATIONAL ASSOCIATION
 
By:__________________________________
Name:________________________________
Title:_________________________________



9

--------------------------------------------------------------------------------


CONSENT AND AGREEMENT


The undersigned, as holders of the Private Subordinated Debt, hereby consent and
agree to the terms of this Amendment, and further consent to, agree to and join
in the provisions of Section 1.4 and Section 6 of this Amendment as such
provisions relate to the Private Subordinated Debt and to the extent that such
provisions amend or modify each of the Subordination Agreements dated December
21, 2006 executed by the undersigned in favor of Lender, all of the terms of
which are hereby ratified and confirmed as amended by this Amendment.
 
IN WITNESS WHEREOF, the undersigned have duly executed this Consent and
Agreement, intending to be legally bound hereby, effective as of October _____,
2007.
 


____________________________________
BRUNO GUAZZONI, an individual






EMRAL HOLDINGS LIMITED


By:_________________________________
Name:______________________________
 
Title:_______________________________
 


 
10

--------------------------------------------------------------------------------

 
 